Citation Nr: 0006785	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  94-19 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to payments of improved death pension for the 
period of July 1, 1993 through July 1994, to include the 
issue of whether the appellant's receipt of improved death 
pension was properly terminated effective July 1, 1993 by 
reason of excessive income.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  He died in June 1992, and the appellant is 
his widow.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 1993 letter in which the RO notified the 
appellant that her improved death pension benefits would be 
terminated effective from July 1, 1993 because her countable 
income was excessive for the receipt of such benefits.  In an 
October 1994 letter, the RO notified the appellant that her 
improved death pension payments were reestablished, effective 
from August 1, 1994.  The appellant appeals the RO's 
determination to terminate her pension payments for the 
period of July 1, 1993 through July 1994.  

The Board notes that the appellant testified before a local 
hearing officer at the RO in June 1994 on the issue of 
entitlement to additional improved death pension benefits on 
the basis of aid and attendance or housebound benefits.  The 
RO had previously denied her claim in a May 1994 rating 
decision, and a supplemental statement of the case was mailed 
in October 1994.  The issue, however, is not presently before 
the Board for appellate consideration because the appellant 
has not perfected her appeal with a timely filed substantive 
appeal.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained. 

2.  By letter in July 1992, the RO notified the appellant 
that her claim for improved death pension benefits had been 
approved, effective June 1, 1992, on the basis that her 
countable annual income did not exceed the maximum annual 
limit.

3.  In a May 1993 letter, the RO notified the appellant that 
her pension benefits would be terminated effective July 1, 
1993, on the basis that her countable annual income would 
exceed the maximum annual pension rate beginning in July 
1993.    

4.  The appellant's pay stubs show that for the period of 
July 1, 1993 through June 1994 her annual income consisted of 
$6,714.99 in earnings from employment as a school crossing 
guard.  

5.  By letter in October 1994, the RO notified the appellant 
that her improved death pension payments were reestablished, 
effective August 1, 1994, on the basis that she had no 
countable annual income.  


CONCLUSION OF LAW

The appellant's receipt of improved death pension benefits 
was properly terminated effective July 1, 1993 by reason of 
excessive income, and she was not entitled to pension 
payments for the period of July 1, 1993 through July 1994.  
38 U.S.C.A. §§ 1541, 5107 (West 1991); 38 C.F.R. §§ 3.23, 
3.31, 3.262, 2.271, 3.272, 3.660 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By letter in July 1992, the RO notified the appellant that 
her claim for improved death pension benefits had been 
approved, effective June 1, 1992, on the basis that her 
countable annual income from earnings did not exceed the 
maximum annual limit.  

In award letters in October 1992 and January 1993, the RO 
informed the appellant that her pension benefits were amended 
based on considerations of her earnings, expenses paid for 
the veteran's last illness and burial, and a legislative 
adjustment in the maximum annual pension limit.  

In a letter received in March 1993, a salary supervisor from 
the Township of Hillside of Union County, New Jersey 
indicated that the appellant was employed as a school 
crossing guard and that the term of such employment was from 
September to the end of the school year in June.  The 
supervisor stated that for 1992 the appellant was paid 
$5,870.07 plus a $200 clothing allowance.  

In a March 1993 letter, the RO notified the appellant of a 
proposal to adjust her pension benefits effective July 1, 
1992 and to terminate her pension effective July 1, 1993 on 
the basis of verification from her employer that she received 
$6,070 in 1991 and was still a salaried employee.  The RO 
stated that it projected her 1991 income for 1992 and 
requested that she furnish evidence if she expected to earn a 
different amount for the period of July 1, 1992 through June 
1993.  [The RO evidently misstated the facts; the appellant 
received $6,070 in 1992, not 1991, and such income would be 
projected for 1993, not 1992.]

In a May 1993 letter, the RO notified the appellant that her 
pension benefits would be terminated effective July 1, 1993, 
on the basis that her countable annual income exceeded the 
maximum annual pension rate beginning in July 1993.  

In a July 1993 Improved Pension Eligibility Verification 
Report (EVR), the appellant indicated that she did not 
receive wages for the period of July 1, 1992 through June 
1993 and that she did not expect any wages for the period of 
July 1, 1993 through June 1994.  

In November 1993, copies of the appellant's pay stubs were 
received, reflecting gross annual earnings:  her earnings in 
1992 (i.e., up until December 17, 1992) were $6,302.50, and 
her earnings in 1993 (i.e., up until June 18, 1993) were 
$3,389.10. 

In a November 1993 letter, the RO informed the appellant that 
no change was warranted in the previous disallowance of 
pension benefits because her countable annual income exceeded 
the maximum pension income limit.  The RO explained that her 
earnings were counted on an annual basis and that even though 
she did not earn wages during the summer months, all income 
received during a given year was counted to compute whether 
or not her income exceeded the income limit.  The RO stated 
that it assumed that she resumed working in September 1993 
and that her cumulative earnings would match her previous 
year's earnings of $6,302.  

In a November 1993 letter, the appellant's representative on 
behalf of the appellant expressed disagreement with the 
denial of "restored pension entitlement."  It was argued 
that the appellant's income was within the pension 
limitation, after consideration of all expenses and 
calculation of net income.  

In March 1994, copies of the appellant's pay stubs were 
submitted in support of "the claim for pension 
reinstatement."  The appellant's contention that her 
income/expenses were within the current pension threshold 
amounts was reiterated.  The copies reflected gross annual 
earnings:  her earnings in 1993 were $6,248.90, and her 
earnings in 1994 (i.e., up until February 25, 1994) were 
$1,153.40.  

In her April 1994 substantive appeal, the appellant asserted 
that, although she earned the money that the RO said, she did 
not actually take home the entire amount, as shown by her pay 
stubs.  She stated she was ill and going to work was 
difficult.  She stated she worked four hours a day as a 
crossing guard for nine and a half months in the year.  

At a June 1994 RO hearing, the appellant testified that over 
the last several years she has had part-time employment 
working as a crossing guard three and a quarter hours a day 
earning about $254 (net) bi-weekly.  She stated that at times 
she did not work a full week due to her illness and that she 
was only paid for the time she actually worked; that since 
January of the current year she had missed a lot of work due 
to illness and her boss was threatening her; and that she 
quit working permanently the previous day.  She stated that 
during the previous summer [1993] when she did not work 
because school was closed she received unemployment payments 
of $80 a week.  She stated she had no other sources of 
income.  

In June 1994, a copy of the appellant's pay stub was 
received, reflecting that her gross annual earnings in 1994 
(i.e., up until June 17, 1994) were $3,855.19. 

By letter in October 1994, the RO notified the appellant that 
her improved death pension award was reestablished, effective 
August 1, 1994, on the basis that she had no countable annual 
income.   

II.  Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that she has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Improved death pension is a benefit payable by the VA to 
surviving spouses of veterans of a period of war because of 
disability.  Basic entitlement exists if, among other things, 
the spouse's income is not in excess of the applicable 
maximum pension rate specified in 38 C.F.R. § 3.23.  
38 U.S.C.A. § 1541(a); 38 C.F.R. §§ 3.3(b)(4) (1999).  
Effective in December 1992, the maximum annual rate of 
improved death pension for a surviving spouse of a veteran 
was $5,106; that rate was increased to $5,239 effective in 
December 1993.  Payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 C.F.R. 
§ 3.271(a).  Medical expenses in excess of 5 percent of the 
maximum annual pension rate may be excluded from an 
individual's income for the same 12-month period to the 
extent they were unreimbursed.  38 C.F.R. § 3.272(g)(1)(iii).  

A review of the record shows that the appellant was awarded 
improved death pension benefits effective from June 1, 1992.  
The payment of pension benefits was made on the basis of 
countable income from earnings and consideration of expenses 
of last illness/burial for the veteran.  However, following 
the initial 12-month annualization period, the last 
illness/burial expenses were no longer considered in reducing 
the appellant's income.  In May 1993, the RO notified the 
appellant that her pension award would be terminated on July 
1, 1993 because her countable income, i.e., her recurring 
income from employment anticipated during the next 12-month 
period, would exceed the maximum annual limit.  In July 1993, 
the RO took action to terminate her pension award because of 
the anticipated income of the appellant.  

It is contended that the RO's termination of the appellant's 
pension award effective July 1, 1993 was improper because her 
income was within the pension limitation, after consideration 
of all expenses and calculation of net income.  The appellant 
seeks to have her pension payments restored for the period of 
July 1, 1993 through July 1994.  However, the Board finds 
that the evidence fails to support her claim.  First, the 
appellant has not reported any unreimbursed medical expenses 
that may be excluded from income for the period at issue.  
Second, all income of the appellant is counted for purposes 
of determining her countable income for pension purposes; her 
salary is not determined by "takehome" pay, but includes 
deductions made under a retirement act or plan and amounts 
withheld by virtue of income tax laws.  See 38 C.F.R. 
§ 3.262(a)(1).  The appellant's pay stubs show that for the 
period of July 1, 1993 through June 1994 she earned $6,714.99 
as a school crossing guard, which is clearly above the 
statutory limit during this reporting period.  Thus, the 
Board finds that the RO's termination of pension effective 
July 1, 1993 was proper as the appellant's countable income--
as anticipated by the RO in May 1993 and as ultimately shown 
by her pay stubs--exceeded the maximum limit set by law.  

The appellant's pension payments were reestablished effective 
August 1, 1994.  In a case where actual income does not 
permit payment of pension for a given 12-month annualization 
period, pension may be awarded effective the beginning of the 
next 12-month annualization period, or July 1, 1994 in the 
present case.  See 38 C.F.R. § 3.660(b).  However, while it 
appears that the appellant became entitled to pension on July 
1, 1994, her actual payment of pension may not commence prior 
to August 1, 1994.  See 38 C.F.R. § 3.31 (stating that 
regardless of VA regulations concerning effective dates of 
awards, payment of benefits based on reopened awards of 
pension may not be made for any period prior to the first day 
of the calendar month following the month in which the award 
became effective).  In short, the evidence shows that for the 
period of July 1, 1993 through July 1994, the appellant was 
not entitled to payments of improved death pension benefits.   


ORDER

The termination of the appellant's receipt of improved death 
pension benefits effective July 1, 1993 was proper, and she 
was not entitled to pension payments for the period of July 
1, 1993 through July 1994; thus, her claim is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

